Title: To James Madison from Ebenezer White, 14 April 1813
From: White, Ebenezer
To: Madison, James


Sir,
Pittsfield April 14th. 1813
Since being so fortunate as to be commissioned as an officer in the United States Army, my health has proved so poor and still is that I think that I cannot be of any service to the army, therefore, I ask my discharge. Having a strong desire, still to assist in service of my Country, I have perform’d a march of three hundred miles, tho’ with great pain & fatigue and I am now under the Doctor’s hands and obliged to keep my room. I shall go home to New Gloucester District of Maine, as soon as my health will permit and I wish to have my discharge sent to that place. I am, with respect, Your Most Obedient and Very humble servant
Ebenr. White Lieut21 Regt U.S Infantry
 